Title: To Thomas Jefferson from Jonathan Dayton, 27 December 1803
From: Dayton, Jonathan
To: Jefferson, Thomas


               
                  Sir.
                  Brookes’s at 7 buildings Decr. 27th. 1803
               
               I take the liberty of presenting to you the usual compliments & best wishes of this season of festivity & joy, and particularly of expressing my congratulations upon the happy event of the peaceable delivery of possession of one of the Forts in the city of New Orleans at the demand of the Prefect, to a company of our countrymen embodied under Mr. Clark. This may be regarded as a sure pledge for the surrender of the whole Province, agreeably to our Convention with France.   As it is possible that a copy of Mr. Laussat’s proclamation consequent thereupon, may not have been enclosed in your dispatches, I have the honor Sir, to send you one which I have received, with a request that you would do me the favor to keep it, if it be the only one in your possession. 
               Instead of taking the liberty of writing to you Sir, I should have called to pay you my respects & compliments in person upon this occasion, if I had not been afflicted by a painful swelling on my hand, which has confined me to my room for three days, & even now, (altho’ better) prevents me from drawing a coat over it. 
               I have the honor to be Sir with the highest respect Your very hum. servt.
               
                  Jona: Dayton
               
            